Citation Nr: 0735421	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of the veteran, 
appealed that decision to BVA, and the case referred to the 
Board for appellate review.  

A hearing was held on August 23, 2007, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the veteran's death in December 2003, he 
had claims for service connection for chloracne and skin 
cancer still pending.

3.  An unappealed rating decision dated in June 1994 denied 
service connection for chloracne.

4.  The evidence received since the June 1994 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for chloracne.

5.  The veteran did not have skin cancer that was causally or 
etiologically related to service, including herbicide 
exposure.  

6.  The veteran's death certificate shows that he died in 
December 2003, and the immediate cause of death was listed as 
B cell lymphoma due to or as a consequence of 
immunosuppressive therapy due to or as a consequence of a 
bilateral lung transplant due to or as a consequence of alpha 
one anti-trypsin deficiency.

7.  At the time of the veteran's death, service connection 
had been established for diabetes mellitus.

8.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service, including herbicide exposure.


CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1000 (2006).

2.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1154, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.300, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, the Board notes that the RO did provide the 
appellant with notice in March 2004, prior to the initial 
decision on the claims in May 2004, as well as in June 2006, 
February 2007, and June 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claims.  Specifically, the 
March 2004 and February 2007 letters indicated that the 
evidence must show that the veteran died while on active duty 
or from a service-related injury or disease.  The February 
2007 letter also noted that VA pays accrued benefits when a 
person dies before receiving a benefit to which he or she was 
entitled based on existing ratings, decisions, or evidence in 
the file at the time of his death.  The letter stated that in 
order to establish entitlement to such benefits the evidence 
must show that the benefits were due the veteran based on 
existing ratings, decisions, or evidence in VA's possession 
at the time death, but were not paid prior the death; that 
the current claimant is the surviving spouse, child of the 
veteran, or dependent parent of the deceased veteran; and, 
that the claimant paid the expenses of the deceased 
claimant's last sickness and burial.  Additionally, the June 
2006 statement of the case (SOC) and November 2006 
supplemental statement of the case (SSOC) notified the 
appellant of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claims.  The SOC and SSOC also 
contained the laws and regulations pertinent to the 
appellant's claims for accrued benefits and service 
connection for the cause of death.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2004 and February 2007 
letters indicated that reasonable efforts would be made to 
help her obtain evidence necessary to support her claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The appellant was also informed that a 
medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claims.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
March 2004 and February 2007 letters notified the appellant 
that she must provide enough information about the veteran's 
records so that they could be requested from the agency or 
person that has them.  The March 2004 letter also requested 
that she complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the March 2004 and February 2007 
letters stated that it was the appellant's responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  In this regard, the RO has 
informed the appellant in the rating decision, SOC, and SSOC 
of the reasons for the denial of her claims and, in so doing, 
informed her of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2006 and June 2007 letters informed her that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in the condition.  The 
letters also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  A VA medical opinion was also 
obtained in November 2006, and the appellant was provided the 
opportunity to testify at a hearing before the Board in 
August 2007.  VA has further assisted the appellant and her 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to the appellant's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.


I. Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2006).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
veteran's) death, even is such evidence was not physically 
located in the VA claim folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4) (2006).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application."  See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all evidence 
necessary to adjudicate this claim has been obtained and is 
in the file.  The Board also notes that 38 U.S.C.A. § 5121(a) 
was amended effective December 16, 2003, to remove the two 
year limitation on the receipt of accrued benefits.  As noted 
above, the amendment to 38 U.S.C.A. § 5121(a) is only 
effective, however, for deaths occurring on or after December 
16, 2003.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  The Board 
consequently finds that the appellant has not been prejudiced 
by the Board proceeding to decide her claim for accrued 
benefits without first notifying her of the above amendments, 
since the amendments do not apply to this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.  Apart from a one-year 
presumption for chloracne and porphyria cutanea tarda, there 
is no time limit after service as to when the diseases listed 
at 38 C.F.R. § 3.309(e) may become manifest to a degree of 10 
percent or more after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits.  The veteran 
submitted a statement in September 2003 in which he 
essentially requested that his claim for service connection 
for chloracne be reopened.  He also claimed service 
connection for skin cancer.  The RO subsequently issued a 
rating decision in November 2003 that deferred service 
connection for a skin condition.  The evidence shows that the 
veteran died thereafter in December 2003.  As such, the 
veteran had claims for service connection for chloracne and 
skin cancer still pending.  The appellant did file an 
application for accrued benefits within one year of the 
veteran's death.  However, as will be explained below, new 
and material evidence had not been submitted to reopen his 
claim for service connection for chloracne, and service 
connection for skin cancer was not warranted.  As such, there 
were no unpaid benefits to which the veteran was entitled to 
at the time of his death.


A.   Chloracne

The Board observes that the veteran's claim for service 
connection for chloracne was previously considered and denied 
by the RO in a rating decision dated in June 1994.  The 
appellant was notified of that decision and of his appellate 
rights, but he did not submit a notice of disagreement with 
that decision.  Rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 2003, the veteran essentially requested that his 
claim for service connection for chloracne be reopened.  The 
RO issued a rating decision in November 2003 in which the 
issue was deferred.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a June 1994 rating decision previously 
considered and denied the veteran's claim for service 
connection for chloracne.  In that decision, the RO observed 
that his service medical records were negative for any 
complaints, treatment, or diagnosis of a skin disease or 
chloracne.  The RO acknowledged that the veteran was 
diagnosed with acne at the time of his June 1990 VA 
examination, but also indicated that the examiner noted that 
it was classical acne.  As such, the service connection for 
chloracne was denied.  

The evidence associated with the claims file subsequent to 
the June 1994 rating decision included private medical 
records as well as the veteran's own assertions.  However, 
the Board finds that such evidence was not new and material 
within the meaning of the laws and regulations set forth 
above, and as such, there was no basis to reopen the claim 
for service connection for chloracne.

With respect to the private medical records, the Board finds 
that they were new in that they were certainly not of record 
at the time of the June 1994 rating decision.  However, those 
records were not probative, as they failed to show that the 
veteran had a diagnosis of chloracne.  As such, they did not 
relate to an unestablished fact necessary to substantiate the 
claim, nor did they raise a reasonable possibility of 
substantiating the claim. Therefore, the Board finds that the 
private medical records were not new and material.

As for the veteran's own statements, Board finds that his 
assertions alone cannot be dispositive of the issue for 
purposes of reopening the claim.  The record on appeal does 
not indicate that the veteran had the expertise to provide an 
opinion that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the veteran's assertions would not have been deemed to 
be "new and material evidence" and could not have served to 
reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the June 
1994 rating decision continued to be absent.  Specifically, 
there remained no medical evidence showing that the veteran 
had chloracne that was related to his military service.  
Accordingly, the Board finds that new and material evidence 
had not been presented to reopen the veteran's previously 
denied claim for service connection for chloracne. 
B.  Skin Cancer

The Board concludes that the veteran was not entitled to 
service connection for skin cancer at the time of his death.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such a disorder, and 
he did not seek treatment for skin cancer for many decades 
following his separation from service.  Therefore, the Board 
finds that skin cancer did not manifest in service or for 
many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of skin 
cancer, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of skin cancer is itself evidence which tends to 
show that the disorder did not have its onset in service or 
for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that skin cancer 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of such a disorder to the veteran's military 
service.  The veteran was diagnosed with squamous cell 
carcinoma and basal cell carcinoma during his lifetime.  
However, as discussed above, the veteran did not have any 
complaints, treatment, or diagnosis of skin cancer in service 
or for many decades thereafter.  As such, there was no event, 
disease, or injury in service to which the veteran's skin 
cancer could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Therefore, the Board finds that the veteran's 
skin cancer did not manifest in service and was not causally 
or etiologically related to military service.

As to the claim that the veteran's squamous cell carcinoma 
and basal cell carcinoma were due to exposure to Agent 
Orange, the Board does acknowledge that the veteran served in 
the Republic of Vietnam during the Vietnam era.  In this 
regard, the Board notes that the veteran was awarded the 
Vietnam Service Medal with one star and the Vietnam Campaign 
Medal with a device.  His service medical records also 
indicate that he was evacuated in April 1969 after being 
evaluated at the 1st Medical Battalion in Vietnam.  Moreover, 
the RO has already conceded that the veteran served in 
Vietnam.  In fact, this finding, in part, formed the basis 
for the November 2003 grant of service connection for Type II 
diabetes mellitus.  As such, the veteran is presumed to have 
been exposed during such service to certain herbicide agents, 
including Agent Orange.  However, neither squamous cell 
carcinoma nor basal cell carcinoma is listed among the 
disorders for which a presumption based on herbicide exposure 
is warranted under § 3.309(e).  As such, the veteran was not 
entitled to service connection for skin cancer on a 
presumptive basis.  Therefore, the Board finds that a 
preponderance of the evidence was against the veteran's claim 
for service connection for skin cancer.


C.  Conclusion

Based on the foregoing, the Board concludes that the 
appellant is not entitled to any accrued benefits because the 
veteran was not entitled to service connection for chloracne 
or skin cancer at the time of his death.  Accordingly, the 
appellant's claim for entitlement to accrued benefits 
purposes must be denied.


II.  Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in December 2003.  The immediate cause of death 
was listed as B cell lymphoma due to or as a consequence of 
immunosuppressive therapy due to or as a consequence of a 
bilateral lung transplant due to or as a consequence of alpha 
one anti-trypsin deficiency.

At the time of the veteran's death, service connection had 
been established for diabetes mellitus.  The medical evidence 
of record does not show that the veteran's service-connected 
diabetes mellitus was a principal or contributory cause of 
his death.  In fact, the veteran's death certificate 
specifically indicated that diabetes was not an immediate, 
underlying, or contributing cause or condition leading to 
death.  Therefore, the Board concludes that the veteran's 
service-connected diabetes mellitus was not a principal or 
contributory cause of death.

In addition, the Board finds that the veteran did not have B 
cell lymphoma or alpha one anti-trypsin deficiency that was 
causally or etiologically related to his military service.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of such disorders, and he 
did not seek treatment for B cell lymphoma or alpha one anti-
trypsin deficiency until many decades following his 
separation from service.  The Board finds this gap in time 
significant, and, as noted above with regard to the claim for 
service connection for skin cancer for accrued benefits 
purposes, it weighs against the existence of a link between B 
cell lymphoma and alpha one anti-trypsin deficiency and his 
military service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Therefore, the Board finds 
that B cell lymphoma and alpha one anti-trypsin deficiency 
did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that B cell 
lymphoma and alpha one anti-trypsin deficiency manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link the veteran's cause of death 
to his military service.  In fact, as noted above, there was 
no event, disease, or injury in service to which the 
veteran's death could be related.  See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d at 1355-57.  Therefore, the Board finds that the 
veteran's B cell lymphoma and alpha one anti-trypsin 
deficiency did not manifest in service and were not causally 
or etiologically related to military service.

As to the claim that the veteran's B cell lymphoma was due to 
exposure to Agent Orange, the Board once again acknowledges 
that the veteran served in the Republic of Vietnam during the 
Vietnam era.  Thus, he is presumed to have been exposed 
during such service to certain herbicide agents, including 
Agent Orange.  The Board also notes that B cell lymphoma is a 
form of non-Hodgkin's lymphoma, which is listed among the 
disorders for which a presumption based on herbicide exposure 
is warranted under § 3.309(e).  However, this presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d). 

VA regulations specifically provide that evidence which may 
be considered in rebuttal of service incurrence of a disease 
in § 3.309 will be any evidence of a nature usually accepted 
as competent to indicate the time of existence or inception 
of disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  38 
C.F.R. § 3.307(d).

Although at the August 2007 hearing before the Board the 
appellant claimed that the lymphoma from which the veteran 
died was diagnosed before the veteran underwent a lung 
transplant, the medical evidence of record does not affirm 
these contentions.  Rather, a VA medical examination dated in 
July 1990 showed that the veteran had already been diagnosed 
with alpha-1 antitrypsin deficiency and that he had chronic 
obstructive pulmonary disease with emphysema.  It was 
expected that his disease would progress and might eventually 
reach the point where he would be a candidate for lung 
transplant.  Later medical reports in the file show a history 
of lung transplant in 1995.

In addition, the medical evidence indicates that the 
veteran's B cell lymphoma had an intercurrent cause following 
his separation from service, and as such, the evidence rebuts 
the legal presumption that the lymphoma was due to herbicide 
exposure.  As noted above, the veteran's death certificate 
itself indicated that his B cell lymphoma was due to or as a 
consequence of immunosuppressive therapy due to or as a 
consequence of a bilateral lung transplant due to or as a 
consequence of alpha one anti-trypsin deficiency.  The 
medical evidence of record, including the veteran's private 
medical records, does show that he underwent a bilateral lung 
transplant in 1995 due to alpha one anti-trypsin deficiency 
and that he was subsequently diagnosed with B cell lymphoma 
in November 2003.  In addition, the November 2006 VA examiner 
stated that veteran died from B cell lymphoma that was 
secondary to immunosuppression for lung transplantation for 
alpha one anti-trypsin deficiency, and he opined that the 
veteran's death was less likely as not caused by or a result 
of Agent Orange exposure.  The examiner explained that the 
pathology report specifically stated that the veteran's type 
of lymphoma was associated with organ transplantation and 
that specific testing was done on the malignant lesions of 
the bowel, which showed positive results for the type of 
lymphoma that was found in patients who have organ 
transplants and are treated with immunosuppressive 
medications.  It was also noted that the examiner could not 
find any medical evidence to suggest that lymphoma was 
related to military service.  The appellant has not submitted 
any medical evidence showing otherwise.  As such, the Board 
finds that there is affirmative evidence to the contrary to 
rebut the presumption for service connection for B cell 
lymphoma associated with exposure to certain herbicide 
agents.  Therefore, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

Entitlement to accrued benefits is denied.

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


